Case 3:12-cv-00733-DMS-WVG Document 128-2 Filed 12/04/20 PageID.9155 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF CALIFORNIA

                             SAN DIEGO DIVISION



   AMERANTH, INC.                     Lead Case No.: 3:12-cv-0733-DMS-WVG

   v.
                                     EXHIBIT 24 –
   DOMINO’S PIZZA, INC. and          DEFENDANTS DOMINO’S PIZZA,
   DOMINO’S PIZZA, LLC               INC.’S AND DOMINO’S PIZZA, LLC’S
                                     REPLY TO ITS SECOND RENEWED
                                     MOTION TO DECLARE CASE
                                     EXCEPTIONAL AND AWARD
                                     ATTORNEY FEES AND NON-TAXABLE
                                     COSTS




               DOCUMENT FILED UNDER SEAL
Case 3:12-cv-00733-DMS-WVG Document 128-2 Filed 12/04/20 PageID.9156 Page 2 of 2




                            CERTIFICATE OF SERVICE


         The undersigned certifies that counsel of record who are deemed to have
   consented to electronic service are being served on December 4, 2020, with a copy
   of this document via the Court’s CM/ECF system per Local Rules and counsel will
   also be served by electronic mail, facsimile, overnight delivery and/or first class mail
   on this date.


                                           By: /s/ Thomas W. Cunningham
                                          Attorneys for Defendants DOMINO’S PIZZA,
                                          LLC and DOMINO’S PIZZA, INC.
